Harrison, J. The indictment was bad. It contained no description of the money the defendant was alleged to have received from Montgomery by his false personation ■of Alnutt. It did not even state whether it Avas coin or paper. It should have been described with the same particularity and certainty as in an indictment for larceny. Smith v. The State 33 Ind., 159. “To describe thesubject of thelarceny,” says Mr. Bishop, ■“ as so many dollars in money, Avithout further particularization, is by all deemed ill.” 2 Bish. Crim. Proceed., sec. 703, and sec. 273; Barton v. State, 29 Ark.. 68. The demurrer to the indictment ought to have been sustained, and the judgment should have been arrested. The judgment is therefore reversed, and the cause is. remanded with instructions to arrest the judgment, and to> hold the appellant to answer a new indictment, if found.